Citation Nr: 0306597	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

(The underlying issue of entitlement to service connection 
for a skin disability on a de novo basis will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1955 to March 1957.

The issue of entitlement to service connection for a skin 
disorder was previously denied by decision of the Board in 
October 1997.  This appeal arises from rating decisions of 
the Denver, Colorado Regional Office (RO), which determined 
that new and material evidence sufficient to reopen the claim 
of entitlement to service connection for a skin disability 
had not been received.  

The Board notes that the veteran's request to reopen the 
claim of entitlement to service connection for a skin 
disability is being granted herein.  The Board is also 
undertaking additional development on this issue pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the underlying issue of entitlement to service 
connection for a skin disability on a de novo basis.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a skin 
disability was last denied by decision of the Board in 
October 1997.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.




CONCLUSION OF LAW

Evidence received since the October 1997 decision of the 
Board that denied entitlement to service connection for a 
skin disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§  5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran's service medical records 
are unavailable, presumably having been destroyed in a fire 
at the National Personnel Records Center.

An October 1988 VA treatment notation shows that the veteran 
was treated for chronic fungal dermatitis of the groin area.  

On VA examination in January 1989, the diagnosis was a 
chronic (presently quiescent) eruption of the groin area with 
residuals of mild thickening and induration likely due to 
tinea crurae.  

An October 1994 VA statement indicates that the veteran had 
been treated for four years for tinea pedis, tinea corpus, 
xerosis and onychomycosis of the feet and right hand.  There 
had been no significant improvement in the veteran's skin 
condition.  

In a December 1994 statement, the veteran indicated that he 
had received treatment from Dr. Filandez shortly after 
service; however, this physician had died in 1959.  He also 
indicated that he had first received treatment for skin 
disability during service.  

VA treatment records include an assessment of onychomycosis 
and onychosis of the right hand in November 1992; in July 
1994, follow-up treatment was provided for tinea pedis; a 
full body rash was noted in November 1994; an assessment 
included dermatitis and tinea pedis in December 1994; in 
March 1995, the veteran reported suffering from a skin 
disability since his service in Korea; and in April 1996 the 
veteran complained of keratosis pilaris since 1956.

The veteran testified in July 1996 that his skin disability 
had started in Korea during the summer of 1956; and that he 
had received treatment both during and after service for skin 
disability.

By decision of the Board in October 1997, it was determined 
that the medical record did not show the presence of a 
chronic skin disability until many years after service and 
that this disability was unrelated to service.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b).  In order to 
reopen this claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

The additional evidence received since the October 1997 Board 
decision includes a June 2000 report of VA skin examination.  
It was noted that the veteran suffered from chronic tinea 
cruris, onychomycosis and papular eczema.  The veteran 
reported having been exposed to fecal contamination in Korea.  
On examination, there was extensive follicular eczema of the 
entire back which was characterized by pruritic papular 
lesions.  This condition caused itching and prompted 
excoriation.  The second and third fingernails were involved 
with fungus as were all of the toenails.  The assessments 
were follicular eczema, chronic onychomycosis and recurrent 
tinea cruris.  It was opined that it was medically plausible 
that the follicular eczema was caused by bacterial triggers 
while the veteran was in Korea.  

With regard to the claim to reopen, the additional evidence 
submitted in the form of the June 2000 VA examination report 
and opinion constitutes evidence that was not previously 
considered which bears directly and substantially on the 
specific issue under consideration; that is, whether a skin 
disability was incurred during service.  For the first time, 
the record contains competent evidence which supports the 
veteran's claim that a current skin disability may have been 
manifest during service.  This is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156. 

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, in most cases the Board would have to 
consider whether addressing a veteran's claim on a de novo 
basis would cause prejudice to the veteran.  In this case, 
however, the veteran has received written notice of the 
reopening of his claim.  He responded in writing in February 
2003 that he had no further evidence or argument to present 
in support of his de novo claim.  Consequently, the Board 
finds no prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 
(1996).  Even the Veterans Claims Assistance Act of 2000 
recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for a skin disability, further action under 
the Veterans Claims Assistance Act of 2000 will be 
accomplished.


ORDER

The claim of entitlement to service connection for a skin 
disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

